DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/22/22 is being considered by the examiner.
Response to Amendment
This office action is in response to amendment filed on 01/13/22.  Regarding the amendment, claims 1-14, 16, 19, 22 are canceled, claims 15, 17-18, 20-21, 23-28 are present for examination.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mark H. Neblett Registration No. 42,028 on 03/07/22.
The application has been amended as follows: 
In claim 15 line 12, “the one second conductor” has been changed to -- the one second conductor end--.
In claim 15 line 17, “the one second conductor” has been changed to -- the one second conductor end--.

In claim 20 line 2, “the at least one fastening portion” has been changed to -- the at least two fastening portions–.
In claim 23 line 13, “the one second conductor” has been changed to -- the one second conductor end--.
In claim 23 line 18, “the one second conductor” has been changed to -- the one second conductor end--.
In claim 24 line 14, “the one second conductor” has been changed to -- the one second conductor end--.
In claim 24 line 19, “the one second conductor” has been changed to -- the one second conductor end--.

Allowable Subject Matter
Claims 15, 17-18, 20-21, 23-28 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claims 15, 17-18, and 20-21, the record of prior art by itself or in combination with other references does not show a rotor for an electric machine, comprising: 
at least one first conductor end (22) and one second conductor end (32); 
a contact element (40) configured to provide a connection between the at least one first conductor end (22) and one second conductor end (32), and 
a face-side insulation (60) configured to electrically insulate the contact element (40) from an end (70) of the rotor perpendicular to a rotation axis (R) of the rotor, 

the contact element (40) is positionable along the rotation axis (R) of the rotor in an intermediate position relative to an end position of the contact element (40), offset axially away from a winding (20) of the rotor, 
the contact element (40) includes at least two fastening portions (46) configured to receive a respective one of the at least one first conductor end (22) and the one second conductor end (32), 
the at least two fastening portions (46) include a support element (44) configured to cooperate with a holding portion (14) of the face-side insulation (60) to stop axial movement of the contact element (40) at the intermediate position; and 
the support element (44) is configured such that during connection of the at least one first conductor end (22) and the one second conductor end (32) to the contact element (40), the support element (44) is displaceable away from the holding portion (14) of the face-side insulation (60) such that the contact element (40) is movable axially into the end position.

    PNG
    media_image1.png
    396
    577
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    436
    562
    media_image2.png
    Greyscale

Regarding claim 23, the record of prior art by itself or in combination with other references does not show an electric motor, comprising, inter alia, a rotor including: 
at least one first conductor end (22) and one second conductor end (32); 
a contact element (40) configured to provide a connection between the at least one first conductor end (22) and one second conductor end (32), and 
a face-side insulation (60) configured to electrically insulate the contact element (40) from an end (70) of the rotor perpendicular to a rotation axis (R) of the rotor, 
wherein 
the contact element (40) is positionable along the rotation axis (R) of the rotor in an intermediate position relative to an end position of the contact element (40), offset axially away from a winding (20) of the rotor, 
the contact element (40) includes at least two fastening portions (46) configured to receive a respective one of the at least one first conductor end (22) and the one second conductor end (32), 
the at least two fastening portions (46) include a support element (44) configured to cooperate with a holding portion (14) of the face-side insulation (60) to stop axial movement of the contact element (40) at the intermediate position; and 
the support element (44) is configured such that during connection of the at least one first conductor end (22) and the one second conductor end (32) to the contact element (40), the support element (44) is displaceable away from the holding portion (14) of the face-side insulation (60) such that the contact element (40) is movable axially into the end position.
Regarding claims 24-28, the record the record of prior art by itself or in combination with other references does not show a method for producing a rotor comprising, the acts of: 
winding a rotor, the rotor having at least one first conductor end (22) and one second conductor end (32); 
locating on a rotation axis (R ) of the rotor a face-side insulation (60) configured to electrically insulate a contact element (40) from an end of the rotor which is perpendicular to a rotation axis of the rotor, connecting the at least two conductor ends (22, 32) to the contact element (40) when the contact element (40) is positioned in an axially intermediate position with respect to the rotation axis of the rotor; and 
displacing the contact element (40) axially into an end position either during or after the connecting act, wherein 
the contact element (40) includes at least two fastening portions (46) configured to receive a respective one of the at least one first conductor end (22) and the one second conductor end (32), 
the at least two fastening portions (46) include a support element (44) configured to cooperate with a holding portion (14) of the face-side insulation (60) to stop movement of the contact element (40) at the intermediate position; and 
during the connecting act, the at least two fastening portions (46) receive respective ones of the at least one first conductor end (22) and the one second conductor end (32) and the at least two support elements (44) are displaced away from the holding portion (14) of the face-side insulation (60) such that the contact element (40) is movable axially into the end position of the connect element (40) during the displacing act.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEDA T PHAM whose telephone number is (571)272-5806. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, QUYEN LEUNG can be reached on (571) 272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-



/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834                                                                                                                                                                                                        
/LEDA T PHAM/Examiner, Art Unit 2834